Exhibit 10.5

 

EXECUTION VERSION

 

[g85061la01i001.gif]

 

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

Attn:

Robert Stewart, Assistant General Counsel

Telephone:

646-855-0711

Facsimile:

646-822-5618

 

 

 

March 14, 2018

 

 

To:

Supernus Pharmaceuticals, Inc.

 

1550 East Gude Drive

 

Rockville, Maryland 20850

 

Attn: Gregory S. Patrick

 

Telephone: 301-838-2522

 

 

From:

Bank of America, N.A.

 

 

Re:

Base Issuer Warrant Transaction

 

Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of America, N.A.
(“Dealer”) and Supernus Pharmaceuticals, Inc. (“Issuer”).  This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

 

1.     This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”).  In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern.  For purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call Option or an Option, as
context requires.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates. 
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the ISDA 2002 Master Agreement as if Dealer and Issuer had executed an
agreement in such form (without any Schedule but with the elections set forth in
this Confirmation and the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Issuer with a “Threshold
Amount” of USD 35 million and to Dealer with a “Threshold Amount” equal to 3% of
the shareholders’ equity of Bank of America Corporation as of the Trade Date;
provided that (i) the words “, or becoming capable at such time of being
declared,” shall be deleted from such Section 5(a)(vi), (ii) the following
language shall be added to the end of such Section 5(a)(vi): “Notwithstanding
the foregoing, a default under subsection (2) hereof shall not constitute an
Event of Default if (1) the default was caused solely by error or omission of an
administrative or operational nature; (2) funds were available to enable the
party to make the payment when due; and (3) the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to pay.”
and (iii) the term “Specified Indebtedness” shall have the meaning specified in
Section 14 of the Agreement, except that such term shall not include obligations
in respect of deposits

 

--------------------------------------------------------------------------------


 

received in the ordinary course of a party’s banking business).  For the
avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.  For the avoidance of doubt, except
to the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement or the Equity Definitions shall not be construed to
exclude or limit the application of any other provision of this Confirmation,
the Agreement or the Equity Definitions.

 

2.     The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions.  The terms of
the particular Transaction to which this Confirmation relates are as follows:

 

General Terms:

 

 

Trade Date:

March 14, 2018

 

 

Effective Date:

March 19, 2018, or such other date as agreed between the parties, subject to
Section 8(n) below.

 

 

Components:

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 

 

Warrant Style:

European

 

 

Warrant Type:

Call

 

 

Seller:

Issuer

 

 

Buyer:

Dealer

 

 

Shares:

The common stock of Issuer, par value USD 0.001 per share (Ticker Symbol:
“SUPN”).

 

 

Number of Warrants:

For each Component, as provided in Annex A to this Confirmation.

 

 

Warrant Entitlement:

One Share per Warrant

 

 

Strike Price:

As provided in Annex A to this Confirmation. Notwithstanding anything to the
contrary in the Agreement, this Confirmation or the Equity Definitions, in no
event shall the Strike Price be subject to adjustment to the extent that, after
giving effect to such adjustment, the Strike Price would be less than USD 43.15,
except for any adjustment pursuant to the terms of this Confirmation and the
Equity Definitions in connection with stock splits or similar changes to
Issuer’s capitalization.

 

 

Premium:

As provided in Annex A to this Confirmation.

 

 

Premium Payment Date:

The Effective Date

 

 

Exchange:

The NASDAQ Global Market

 

 

Related Exchange:

All Exchanges

 

2

--------------------------------------------------------------------------------


 

Procedures for Exercise:

 

In respect of any Component:

 

Expiration Time:

Valuation Time

 

 

Expiration Date:

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not already deemed to be an Expiration Date in respect of any other Component of
the Transaction hereunder; and provided further that if the Expiration Date has
not occurred pursuant to the preceding proviso as of the Final Disruption Date,
the Final Disruption Date shall be the Expiration Date (irrespective of whether
such date is an Expiration Date in respect of any other Component for the
Transaction), and, notwithstanding anything to the contrary in this Confirmation
or the Definitions, the VWAP Price for such Expiration Date shall be the
prevailing market value per Share determined by the Calculation Agent in a
commercially reasonable manner using, if practicable, a volume-weighted method.
“Final Disruption Date” has the meaning provided in Annex A to this
Confirmation. Notwithstanding the foregoing and anything to the contrary in the
Equity Definitions, if a Market Disruption Event occurs on any Expiration Date,
the Calculation Agent may, except in the case of a Regulatory Disruption
occurring solely under clause (y) of the definition thereof solely with respect
to voluntarily adopted policies and procedures, determine that such Expiration
Date is a Disrupted Day only in part, in which case (i) the Calculation Agent
shall make adjustments to the Number of Warrants for the relevant Component for
which such day shall be the Expiration Date and shall designate the Scheduled
Trading Day determined in the manner described in the second preceding sentence
as the Expiration Date for the remaining Warrants for such Component, and
(ii) the VWAP Price for such Disrupted Day shall be determined by the
Calculation Agent, using if practicable a volume-weighted method, based on
transactions in the Shares on such Disrupted Day taking into account the nature
and duration of such Market Disruption Event on such day. Any Scheduled Trading
Day on which, as of the date hereof, the Exchange is scheduled to close prior to
its normal close of trading shall be deemed not to be a Scheduled Trading Day;
if a closure of the Exchange prior to its normal close of trading on any
Scheduled Trading Day is scheduled following the date hereof, but prior to the
open of the regular trading session of the Exchange on such day, then such
Scheduled Trading Day shall be deemed to be a Disrupted Day in full. Section 6.6
of the Equity Definitions shall not apply to any Valuation Date occurring in
respect of an Expiration Date.

 

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii)

 

3

--------------------------------------------------------------------------------


 

 

an Early Closure.” therein with “(iii) an Early Closure, or (iv) a Regulatory
Disruption.”

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

Regulatory Disruption:

Any event that Dealer, in its reasonable discretion, determines, based on the
advice of counsel, makes it appropriate with regard to (x) any legal, regulatory
or self-regulatory requirements or (y) related policies and procedures (whether
or not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer), provided that such policies and procedures have
been adopted by Dealer in good faith and are generally applicable in similar
situations and applied in a non-discriminatory manner, in either case, for
Dealer to refrain from or decrease any market activity in connection with
maintaining, establishing or unwinding a commercially reasonable Hedge Position
in connection with the Transaction. If Dealer determines in good faith that a
Market Disruption Event has occurred on any Scheduled Trading Day solely
pursuant to clause (y) above and solely with respect to voluntarily adopted
policies and procedures, such Scheduled Trading Day will be a Disrupted Day in
full. Dealer shall notify Issuer as soon as reasonably practicable that a
Regulatory Disruption has occurred and the Expiration Dates affected by it.

 

 

Automatic Exercise:

Applicable; and means that the Number of Warrants for each Component will be
deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on the Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply.

 

Settlement Terms:

 

In respect of any Component:

 

Settlement Currency:

USD

 

 

Settlement Method Election:

Applicable; provided that:

 

 

 

(i) Issuer may elect Cash Settlement only if, on or prior to the Settlement
Method Election Date, Issuer delivers written notice to Dealer stating that
Issuer has elected that Cash Settlement apply with respect to every Component of
the Transaction, and Dealer does not deliver written notice in accordance with
the last paragraph below in this “Settlement Method Election” provision;

 

 

 

(ii) on such notice delivery date, Issuer shall represent and warrant to Dealer
in writing that, as of such notice delivery date:

 

 

 

(A)  Issuer is not aware of any material nonpublic information regarding Issuer
or the Shares;

 

 

 

(B)  Issuer is electing Cash Settlement in good faith and not as part of a plan
or scheme to evade compliance with the federal securities laws;

 

4

--------------------------------------------------------------------------------


 

 

 

 

(C) the assets of Issuer at their fair valuation exceed the liabilities of
Issuer, including contingent liabilities;

 

 

 

(D) the capital of Issuer is adequate to conduct the business of Issuer;

 

 

 

(E) Issuer has the ability to pay its debts and obligations as such debts mature
and does not intend to, or does not believe that it will, incur debt beyond its
ability to pay as such debts mature;

 

 

 

(F) Issuer would be able to purchase the Number of Shares in compliance with the
laws of Issuer’s jurisdiction or organization;

 

 

 

(G) Issuer has the power to make such election and to execute and deliver any
documentation relating to such election that it is required by this Confirmation
to deliver and to perform its obligations under this Confirmation and has taken
all necessary action to authorize such election, execution, delivery and
performance;

 

 

 

(H) such election and performance of its obligations under this Confirmation do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets; and

 

 

 

(I) it acknowledges and agrees that any transaction that Dealer makes with
respect to the Shares during the period beginning at the time that Issuer
delivers notice of its Cash Settlement election and ending at the close of
business on the final day of the Settlement Period shall be made by Dealer at
Dealer’s sole discretion for Dealer’s own account and Issuer shall not have, and
shall not attempt to exercise, any influence over how, when, whether or at what
price Dealer effects such transactions, including, without limitation, the
prices paid or received by Dealer per Share pursuant to such transactions, or
whether such transactions are made on any securities exchange or privately.

 

 

 

(iii) such Settlement Method Election shall apply to every Component; and

 

 

 

(iv) no event of default has occurred and is continuing under any indebtedness
of the Issuer or its subsidiaries in an aggregate principal amount of USD 35
million or more.

 

 

 

At any time prior to making a Settlement Method Election, Issuer may, without
the consent of Dealer, amend this Confirmation by notice to Dealer to eliminate
Issuer’s right to elect Cash Settlement.

 

 

 

Dealer may refuse to grant its consent with respect to Issuer’s Cash Settlement
election if (A) in the reasonable judgment of Dealer, the

 

5

--------------------------------------------------------------------------------


 

 

election of Cash Settlement or any purchases of Shares that Dealer (or its
affiliates) might make in connection therewith, based upon the advice of counsel
and as a result of events occurring after the Trade Date, would raise material
risks under applicable securities laws and (B) Dealer notifies its refusal to
Issuer in writing within two Scheduled Trading Days following receipt of the
election notice from Issuer.

 

 

Electing Party:

Issuer

 

 

Settlement Method Election Date:

The tenth (10th) Scheduled Trading Day immediately preceding the scheduled
Expiration Date for the Component with the earliest scheduled Expiration Date.

 

 

Default Settlement Method:

Net Share Settlement

 

 

Net Share Settlement:

If applicable, on each Settlement Date, Issuer shall deliver to Dealer a number
of Shares equal to the Number of Shares to be Delivered for such Settlement Date
to the account specified by Dealer and cash in lieu of any fractional shares
valued at the VWAP Price on the Valuation Date corresponding to such Settlement
Date.

 

 

Number of Shares to be Delivered:

In respect of any Exercise Date, the product of (i) the number of Warrants
exercised or deemed exercised on such Exercise Date, (ii) the Warrant
Entitlement and (iii) (A) the excess, if any, of the VWAP Price on the Valuation
Date occurring in respect of such Exercise Date over the Strike Price divided by
(B) such VWAP Price.

 

 

 

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than noon (local time in New York City) on the relevant Settlement Date.

 

 

VWAP Price:

For any Valuation Date, the Rule 10b-18 dollar volume weighted average price per
Share for such Valuation Date based on transactions executed during such
Valuation Date, as reported on Bloomberg Page “SUPN <Equity> AQR SEC” (or any
successor thereto) or, in the event such price is not so reported on such
Valuation Date for any reason or is manifestly incorrect, as reasonably
determined by the Calculation Agent using a volume weighted method.

 

 

Other Applicable Provisions:

The provisions of Sections 1.27, 9.1(c), 9.8, 9.9, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Seller is the Issuer of the
Shares), 9.12 and 10.5 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction.

 

 

Option Cash Settlement Amount:

For any Exercise Date, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) the excess of the VWAP Price on the Valuation Date occurring in respect of
such Exercise Date over the Strike Price (or, if there is no such excess, zero).

 

6

--------------------------------------------------------------------------------


 

Adjustments:

 

In respect of any Component:

 

Method of Adjustment:

Calculation Agent Adjustment

 

 

Extraordinary Dividend:

Any Dividend that has an ex-dividend date occurring on or after the Trade Date
and on or prior to the date on which Issuer satisfies all of its delivery
obligations hereunder.

 

 

Dividend:

Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions).

 

Extraordinary Events:

 

Merger Event:

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 8(l)(iii) of this Confirmation, the provisions
of Section 8(l) of this Confirmation shall apply

 

Consequences of Merger Events:

 

 

 

(a)  Share-for-Share:

Modified Calculation Agent Adjustment

 

 

(b)  Share-for-Other:

Cancellation and Payment (Calculation Agent Determination)

 

 

(c)  Share-for-Combined:

Modified Calculation Agent Adjustment; provided that Dealer may elect
Cancellation and Payment (Calculation Agent Determination) for any portion of
the Transaction in its commercially reasonable discretion.

 

 

Tender Offer:

Applicable; provided that the definition of “Tender Offer” in Section 12.1(d) of
the Equity Definitions shall be amended by replacing ‘10%” in the third line
thereof with “20%”; and provided, further, that if an event occurs that
constitutes both a Tender Offer under Section 12.1(d) of the Equity Definitions
and an Additional Termination Event under Section 8(l)(ii) of this Confirmation,
the provisions of Section 8(l) of this Confirmation shall apply.

 

 

Consequences of Tender Offers:

 

 

 

(a)  Share-for-Share:

Modified Calculation Agent Adjustment

 

 

(b)  Share-for-Other:

Modified Calculation Agent Adjustment

 

 

(c)  Share-for-Combined:

Modified Calculation Agent Adjustment; provided that Dealer may elect
Cancellation and Payment (Calculation Agent Determination) for any portion of
the Transaction in its commercially reasonable discretion.

 

 

Composition of Combined Consideration:

Not Applicable; provided that, notwithstanding Sections 12.1(f) and 12.5(b) of
the Equity Definitions, to the extent that the composition of the consideration
for the relevant Shares pursuant to a Tender Offer or Merger Event could be
elected by a holder of the Shares, the Calculation Agent will determine such
composition.

 

 

Modified Calculation Agent Adjustment:

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with
Section 12.2(e)(i) of the Equity Definitions would result in Issuer being
different from the issuer of the Shares, then

 

7

--------------------------------------------------------------------------------


 

 

 

with respect to such Merger Event, as a condition precedent to the adjustments
contemplated in Section 12.2(e)(i) of the Equity Definitions, Dealer, the Issuer
of the Affected Shares and the entity that will be the Issuer of the New Shares
shall, prior to the Merger Date, shall have entered into such documentation
containing representations, warranties and agreements relating to securities law
and other issues as requested by Dealer that Dealer has determined, in its
good-faith and reasonable discretion, to be reasonably necessary or appropriate
to allow Dealer to continue as a party to the Transaction, as adjusted under
Section 12.2(e)(i) of the Equity Definitions, and to preserve its commercially
reasonable hedging or hedge unwind activities in connection with the Transaction
in a manner compliant with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Dealer), provided that such policies and
procedures have been adopted by Dealer in good faith and are generally
applicable in similar situations and applied in a non-discriminatory manner, and
if such conditions are not met or if the Calculation Agent determines that no
adjustment that it could make under Section 12.2(e)(i) of the Equity Definitions
will produce a commercially reasonable result, then the consequences set forth
in Section 12.2(e)(ii) of the Equity Definitions shall apply. For the avoidance
of doubt, such adjustments will be made taking into account the requirements
under “Calculation Agent” below.

 

 

 

 

 

Consequences of Announcement Events:

 

With respect to any Component, if an Announcement Event occurs, the Calculation
Agent will determine the economic effect of such Announcement Event on the
theoretical value of such Component (i) on or a commercially reasonable period
of time after the relevant Announcement Event and (ii) on the earliest to occur
of the date on which the transaction described in such Announcement Event (as
amended or modified) is consummated or otherwise results in a Merger Date or a
Tender Offer Date, as applicable, or the Valuation Date or any earlier date of
termination or cancellation for such Component (in the case of clause (i) and
(ii), taking into account such variables as the Calculation Agent may
commercially reasonably determine, including, without limitation, any actual or
expected change in volatility, dividends, correlation, stock loan rate or
liquidity relevant to the Shares or to such Component whether within a
commercially reasonable period of time prior to or after the Announcement Event
or for any commercially reasonable period of time such changes are in effect
including, without limitation, if applicable, the period from the Announcement
Event to the date of the relevant adjustment), and if, in the case of clause
(i) or (ii), the Calculation Agent determines that such economic effect is
material and that making the relevant adjustment would be commercially
reasonable, the Calculation Agent will (x) adjust the terms of such Component to
reflect such economic effect (but, for the avoidance of doubt, taking into
account, and without duplication of, any other adjustment made pursuant to this
“Consequences of Announcement Events” provision or pursuant to the provisions
opposite the captions “Method of Adjustment”, “Consequences of Merger Events” or

 

8

--------------------------------------------------------------------------------


 

 

 

“Consequences of Tender Offers” above in respect of the transaction or intention
giving rise to such Announcement Event and taking into account Dealer’s
commercially reasonable Hedge Positions) and (y) determine the effective date of
such adjustment.

 

 

 

 

 

Announcement Event:

 

(i) The public announcement by Issuer or any of its affiliates or by a party to
the relevant proposed transaction or any of its affiliates of (x) any
transaction or event that, if completed, would constitute a Merger Event or
Tender Offer or (y) the intention to enter into a Merger Event or Tender Offer,
provided that, in the case of a public announcement under clauses (x) or
(y) above by any entity other than the Issuer or its affiliates, such public
announcement will constitute an Announcement Event if, in the commercially
reasonable judgment of the Calculation Agent, such announcement is likely to
lead to a Merger Event or Tender Offer (it being understood that the Calculation
Agent may make such determination by reference to the impact of such
announcement on the market for the Shares or options relating to the Shares and
such other factors as the Calculation Agent deems relevant in its commercially
reasonable judgment), (ii) the public announcement by Issuer of an intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, a Merger Event or Tender Offer or (iii) any
subsequent public announcement by any such entity of a withdrawal,
discontinuation, termination or other change to a transaction or intention that
is the subject of an announcement of the type described in clause (i) or (ii) of
this sentence, as determined, in each case, by the Calculation Agent. For
purposes of this definition of “Announcement Event,” the remainder of the
definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded. For
the avoidance of doubt, the occurrence of an Announcement Event with respect to
any transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention.

 

 

 

 

 

New Shares:

 

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
(a) the text in clause (i) thereof shall be deleted in its entirety (including
the word “and” following such clause (i)) and replaced with “publicly quoted,
traded or listed on any of the New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors),” and
(b) the phrase “and (iii) issued by a corporation organized under the laws of
the United States, any State thereof or the District of Columbia” shall be
inserted immediately prior to the period.

 

 

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any

 

9

--------------------------------------------------------------------------------


 

 

 

such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.

 

 

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a)

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (x) adding the words “(including, for the avoidance of doubt
and without limitation, adoption or promulgation of new regulations authorized
or mandated by existing statute)” after the word “regulation” in the second line
thereof, (y) adding the words “or any Hedge Positions” after the word “Shares”
in the clause (X) thereof and (z) adding the words “, or holding, acquiring or
disposing of Shares or any Hedge Positions relating to,” after the words
“obligations under” in clause (Y) thereof.

 

 

 

 

 

(b)

 

Failure to Deliver:

 

Applicable

 

 

 

 

 

(c)

 

Insolvency Filing:

 

Applicable

 

 

 

 

 

(d)

 

Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

(i)  Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

 

 

 

 

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms”; and

 

 

 

 

 

 

 

 

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

(e)

 

Increased Cost of Hedging:

 

Applicable

 

 

 

 

 

(f)

 

Loss of Stock Borrow:

 

Applicable

 

 

 

 

 

 

 

Maximum Stock Loan Rate:

 

As provided in Annex A to this Confirmation.

 

 

 

 

 

(g)

 

Increased Cost of Stock Borrow:

 

Applicable

 

 

 

 

 

 

 

Initial Stock Loan Rate:

 

As provided in Annex A to this Confirmation.

 

 

Hedging Party:

 

Dealer for all applicable Potential Adjustment Events and Extraordinary Events

 

 

 

 

 

Determining Party:

 

Dealer for all applicable Extraordinary Events

 

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

10

--------------------------------------------------------------------------------


 

3.     Calculation Agent:      Dealer; provided that, notwithstanding anything
to the contrary, all determinations, adjustments and calculations performed by
Dealer in its capacity as Calculation Agent, as well as any determinations,
adjustments or calculations by Dealer in any other capacity, pursuant to this
Confirmation, the Agreement and the Equity Definitions shall be made in good
faith and in a commercially reasonable manner based on commercially reasonable
inputs.  In the event the Calculation Agent or Dealer makes any calculation,
adjustment or determination pursuant to this Confirmation, the Agreement or the
Equity Definitions, the Calculation Agent or Dealer shall, upon written request
from Issuer, commercially reasonably promptly provide an explanation in
reasonable detail of the basis for any such determination, adjustment or
calculation (including any quotations, market data or information from external
sources used in making such calculation, adjustment or determination, as the
case may be, but without disclosing Calculation Agent’s or Dealer’s proprietary
models or other information that is subject to contractual, legal or regulatory
obligations to not disclose such information); provided that following the
occurrence of an event described under Section 5(a)(vii) of the Agreement with
respect to which Dealer is the Defaulting Party, if the Calculation Agent fails
to timely make any calculation, adjustment or determination required to be made
by the Calculation Agent hereunder or to perform any obligation of the
Calculation Agent hereunder and such failure continues for five (5) Exchange
Business Days following notice to the Calculation Agent by Issuer of such
failure, Issuer shall have the right to designate an independent, nationally
recognized third-party dealer in the over-the-counter corporate equity
derivatives to act as the Calculation Agent over the period during which such
Event of Default has occurred and is continuing, and the parties hereto shall
work in good faith to execute any appropriate documentation required by such
replacement Calculation Agent.  For the avoidance of doubt, to the extent of any
such adjustments or amendments to the terms of this Confirmation or the
Transaction, the Confirmation and Transaction shall retain (i) contingencies to
exercise that are not an observable market, other than the market for the
Issuer’s stock (or the Share Termination Delivery Units, as applicable) or an
observable index, other than an index calculated or measured solely by reference
to the Issuer’s own operations (or the issuer of the Share Termination Delivery
Units’ own operations, as applicable), (ii) the commercially reasonable nature
of adjustments permitted to the Transaction (such as to consider changes in
volatility, expected dividends, stock price, strike price, stock loan rate or
liquidity relevant to the Shares (or the Share Termination Delivery Units, as
applicable), other commercially reasonable option pricing inputs and the ability
to maintain a commercially reasonable hedge position relating to the underlying
shares) and (iii) settlement in Shares (or the Share Termination Delivery Units,
as applicable) as the default settlement method (subject to Issuer’s ability to
elect otherwise subject to certain conditions) or as a settlement method that
may be elected subject to certain conditions, as applicable, pursuant to
“Settlement Terms” above and Section 8(a) below.

 

4.     Account Details:

 

Dealer Payment Instructions:

 

 

Bank of America, N.A.

 

New York, NY

 

SWIFT: BOFAUS3N

 

Bank Routing: 026-009-593

 

Account Name: Bank of America

 

Account No. : 0012334-61892

 

Issuer Payment Instructions:

To be provided by Issuer.

 

5.     Offices:

 

The Office of Dealer for the Transaction is: New York

 

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

 

The Office of Issuer for the Transaction is: Not applicable

 

6.     Notices: For purposes of this Confirmation:

 

Address for notices or communications to Issuer:

 

11

--------------------------------------------------------------------------------


 

To:

Supernus Pharmaceuticals, Inc.

 

1550 East Gude Drive

 

Rockville, Maryland 20850

Attn:

Gregory S. Patrick

Telephone:

301-838-2522

Facsimile:

gpatrick@supernus.com

 

Address for notices or communications to Dealer:

 

 

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

Attn:        Robert Stewart, Assistant General Counsel

Telephone:

646-855-0711

Facsimile:

646-822-5618

 

7.     Representations, Warranties and Agreements:

 

(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Issuer represents and warrants to and for
the benefit of, and agrees with, Dealer as follows:

 

(i)            On the Trade Date and any date on which Issuer makes an election
hereunder, (A) Issuer is not aware of any material nonpublic information
regarding Issuer or the Shares and (B) Issuer’s most recent Annual Report on
Form 10-K, taken together with all reports and other documents subsequently
filed by Issuer with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

 

(ii)           Without limiting the generality of Section 13.1 of the Equity
Definitions, Issuer acknowledges that Dealer is not making any representations
or warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging — Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

 

(iii)          On or prior to the Trade Date, Issuer shall deliver to Dealer a
resolution of Issuer’s board of directors or a duly authorized committee thereof
authorizing the Transaction.

 

(iv)          Issuer is not entering into this Confirmation nor making any
election hereunder to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or otherwise in violation of the
Exchange Act.

 

(v)           Issuer is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

(vi)          On the Trade Date, (A) the assets of Issuer at their fair
valuation exceed the liabilities of Issuer, including contingent liabilities,
(B) the capital of Issuer is adequate to conduct the business of Issuer and
(C) Issuer has the ability to pay its debts and obligations as such debts mature
and does not intend to, or does not believe that it will, incur debt beyond its
ability to pay as such debts mature.

 

(vii)         Issuer shall not take any action to decrease the number of
Available Shares below the Capped Number (each as defined below).

 

(viii)        [RESERVED].

 

12

--------------------------------------------------------------------------------


 

(ix)          Issuer understands no obligations of Dealer to it hereunder will
be entitled to the benefit of deposit insurance and that such obligations will
not be guaranteed by any Affiliate of Dealer or any governmental agency.

 

(x)           During the period starting on the first Expiration Date and ending
on the last Expiration Date (the “Settlement Period”), the Shares and any
securities that are convertible into, or exchangeable or exercisable for, Shares
will not be subject to a “restricted period,” as such term is defined in
Regulation M under the Exchange Act.

 

(xi)          On each day during the Settlement Period, neither Issuer nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Dealer.

 

(xii)         On the Trade Date and at all times until termination or earlier
expiration of the Transaction, (A) a number of Shares equal to the Capped Number
have been reserved for issuance by all required corporate action of Issuer,
(B) the Shares issuable upon exercise of the Warrants (the “Warrant Shares”)
have been duly authorized and, when delivered against payment therefor (which
may include Net Share Settlement in lieu of cash) and otherwise as contemplated
by the terms of the Warrant following the exercise of the Warrant in accordance
with the terms and conditions of the Warrant, will be validly issued, fully-paid
and non-assessable and (C) the issuance of the Warrant Shares will not be
subject to any preemptive or similar rights and shall upon issuance be accepted
for listing or quotation on the Exchange.

 

(xiii)        To Issuer’s knowledge, other than general provisions of the
Delaware General Corporation Law, no state or local (including non-U.S.
jurisdictions) or non-U.S. federal law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares.

 

(b)           Each of Dealer and Issuer agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

 

(c)           Each of Dealer and Issuer acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof.  Accordingly, Dealer represents and warrants to Issuer
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

 

(d)           Issuer agrees and acknowledges that Dealer is a “financial
institution” and “financial participant” within the meaning of Sections 101(22)
and 101(22A) of Title 11 of the United States Code (the “Bankruptcy Code”).  The
parties hereto further agree and acknowledge that it is the intent of the
parties that (A) this Confirmation is (i) a “securities contract,” as such term
is defined in Section 741(7) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment,” within the
meaning of Section 546 of the Bankruptcy Code and (ii) a “swap agreement,” as
such term is defined in Section 101(53B) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code and a “termination value,
payment amount, or other transfer obligation” within the meaning of Sections 362
and 546 of the Bankruptcy Code, and (B) Dealer is entitled to the protections
afforded by, among other sections, Sections 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 548(d)(2), 555 and 561 of the Bankruptcy Code.

 

(e)           Issuer shall deliver to Dealer an opinion of counsel, dated as of
the Effective Date and reasonably acceptable to Dealer in form and substance,
with respect to the matters set forth in Section 3(a) of the Agreement,

 

13

--------------------------------------------------------------------------------


 

Section 7(a)(v) and Section 7(a)(xii) of this Confirmation (replacing, solely
for these purposes, the words “On the Trade Date and at all times until
termination or earlier expiration of the Transaction” with the words “On the
Effective Date”).

 

8.  Other Provisions:

 

(a)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If Issuer shall owe Dealer any amount pursuant to
Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Issuer shall have
the right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M. New York City time on the Merger Date, Tender Offer
Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of another Extraordinary Event, as applicable (“Notice of
Share Termination”); provided that if Issuer does not elect to satisfy its
Payment Obligation by the Share Termination Alternative, Dealer shall have the
right, in its sole discretion, to elect to require Issuer to satisfy its Payment
Obligation by the Share Termination Alternative, notwithstanding Issuer’s
failure to elect or election to the contrary; and provided further that Issuer
shall not have the right to so elect (but, for the avoidance of doubt, Dealer
shall have the right to so elect) in the event (i) of an Insolvency, a
Nationalization, a Tender Offer or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) of an Event of Default in which Issuer is the Defaulting Party or a
Termination Event in which Issuer is the Affected Party or an Extraordinary
Event, which Event of Default, Termination Event or Extraordinary Event resulted
from an event or events within Issuer’s control. Issuer shall be deemed to
remake the representation set forth in Section 7(a)(i) as of the date of such
election.  Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the Merger Date, the
Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of another Extraordinary Event, as
applicable:

 

Share Termination Alternative:

 

If applicable, means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, or such later date or dates as
the Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default, Delisting, Additional
Disruption Event or Announcement Event, one Share or, in the case of an
Insolvency, Nationalization, Merger Event or Tender Offer, one Share or a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer, as applicable. If
such Insolvency, Nationalization, Merger Event or Tender Offer involves a choice
of consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 1.27,
9.8, 9.9 and 9.11 (except that the Representation and Agreement contained in
Section

 

14

--------------------------------------------------------------------------------


 

 

 

9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is the issuer of the Shares or any portion of the Share Termination
Delivery Units), 9.12 and 10.5 of the Equity Definitions will be applicable as
if “Physical Settlement” applied to the Transaction, except that all references
to “Shares” shall be read as references to “Share Termination Delivery Units”.

 

(b)           Registration/Private Placement Procedures.  (i)  If, in the good
faith and reasonable judgment of Dealer based on the advice of counsel, for any
reason, any Shares or any securities of Issuer or its affiliates comprising any
Share Termination Delivery Units deliverable to Dealer hereunder (any such
Shares or securities, “Delivered Securities”) would not be immediately freely
transferable by Dealer under Rule 144 under the Securities Act, then the
provisions set forth in this Section 8(b) shall apply.  At the election of
Issuer by notice to Dealer within one Scheduled Trading Day after the relevant
delivery obligation arises, but in any event at least one Scheduled Trading Day
prior to the date on which such delivery obligation is due, either (A) all
Delivered Securities delivered by Issuer to Dealer shall be, at the time of such
delivery, covered by an effective registration statement of Issuer for immediate
resale by Dealer (such registration statement and the corresponding prospectus
(the “Prospectus”) (including, without limitation, any sections describing the
plan of distribution) in form and content commercially reasonably satisfactory
to Dealer) or (B) Issuer shall deliver additional Delivered Securities so that
the value of such Delivered Securities, as determined by the Calculation Agent
to reflect an appropriate liquidity discount, equals the value of the number of
Delivered Securities that would otherwise be deliverable if such Delivered
Securities were freely tradeable (without prospectus delivery) upon receipt by
Dealer (such value, the “Freely Tradeable Value”); provided that, for the
avoidance of doubt, Issuer may not make the election described in this clause
(B) if, as of the date of its election, it has not complied with the
requirements of Section 8(b)(iv) below. (For the avoidance of doubt, as used in
this paragraph (b) only, the term “Issuer” shall mean the issuer of the relevant
securities, as the context shall require.)

 

(ii) If Issuer makes the election described in clause (b)(i)(A) above:

 

(A)          Dealer (or an affiliate of Dealer designated by Dealer) shall be
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Issuer that is customary in scope for underwritten offerings of
equity securities of similar size and that yields results that are satisfactory
to Dealer or such affiliate, as the case may be, in its discretion; and

 

(B)          Dealer (or an affiliate of Dealer designated by Dealer) and Issuer
shall enter into an agreement (a “Registration Agreement”) on commercially
reasonable terms in connection with the public resale of such Delivered
Securities by Dealer or such affiliate substantially similar to underwriting
agreements customary for underwritten offerings of equity securities of similar
size for similarly situated issuers, in form and substance commercially
reasonably satisfactory to Dealer or such affiliate and Issuer, which
Registration Agreement shall include, without limitation, provisions
substantially similar to those customarily contained in such underwriting
agreements relating to the indemnification of, and contribution in connection
with the liability of, Dealer and its affiliates and Issuer, shall provide for
the payment by Issuer of all expenses in connection with such resale, including
all registration costs and all fees and expenses of counsel for Dealer and such
affiliate, and shall provide for the delivery of accountants’ “comfort letters”
in customary form for registered offerings of equity securities of similar size
to Dealer and such affiliate with respect to the financial statements and
certain financial information contained in or incorporated by reference into the
Prospectus.

 

(iii)          If Issuer makes the election described in clause (b)(i)(B) above:

 

(A)          Dealer (or an Affiliate of Dealer designated by Dealer) and any
potential institutional purchaser of any such Delivered Securities from Dealer
or such Affiliate identified by Dealer shall be afforded a commercially
reasonable opportunity to conduct a due diligence investigation in compliance
with applicable law with respect to Issuer customary in scope for private
placements of equity securities of similar size (including, without limitation,
the right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them);

 

(B)          Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer
shall enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Delivered
Securities by Issuer to Dealer or such Affiliate and the private resale of

 

15

--------------------------------------------------------------------------------


 

such Delivered Securities by Dealer or such Affiliate, substantially similar to
private placement purchase agreements customary for private placements of equity
securities of similar size, in form and substance commercially reasonably
satisfactory to Dealer and Issuer, which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements for private placements of similar
size relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its Affiliates and Issuer, shall provide for the
payment by Issuer of all reasonable expenses in connection with such resale,
including all reasonable fees and expenses of counsel for Dealer, shall contain
representations, warranties and agreements of Issuer reasonably necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resale, and shall use
best efforts to provide for the delivery of accountants’ “comfort letters” to
Dealer or such Affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
offering memorandum prepared for the resale of such Delivered Securities; and

 

(C)          Issuer agrees that (i) any Delivered Securities so delivered to
Dealer may be transferred by and among Dealer and its Affiliates, and Issuer
shall effect such transfer without any further action by Dealer and (ii) after
the minimum “holding period” within the meaning of Rule 144(d) under the
Securities Act has elapsed with respect to such Delivered Securities, Issuer
shall promptly remove, or cause the transfer agent for such Delivered Securities
to remove, any legends referring to any such restrictions or requirements from
any Delivered Securities, without any further requirement for the delivery of
any certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer).

 

(iv)          Issuer shall not take, or cause to be taken, any action that would
make unavailable either the exemption pursuant to Section 4(a)(2) of the
Securities Act for the sale by Issuer to Dealer (or any affiliate designated by
Dealer) of the Shares or Share Termination Delivery Units, as the case may be,
or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resale of the Shares or Share Termination Delivery Units, as
the case may be, by Dealer (or any such affiliate of Dealer).

 

(v)  If Issuer makes the election described in Section 8(b)(i)(B) above, Dealer
or its affiliate may sell such Shares or Share Termination Delivery Units, as
the case may be, during a period (the “Resale Period”) commencing on the
Scheduled Trading Day following delivery of such Shares or Share Termination
Delivery Units, as the case may be, and ending on the Scheduled Trading Day on
which Dealer completes the sale of all such Shares or Share Termination Delivery
Units, as the case may be, or a sufficient number of Shares or Share Termination
Delivery Units, as the case may be, so that the realized net proceeds of such
sales equal or exceed the Freely Tradeable Value (such amount of the Freely
Tradeable Value, the “Required Proceeds”).  If any of such delivered Shares or
Share Termination Delivery Units remain after such realized net proceeds equal
or exceed the Required Proceeds, Dealer shall return such remaining Shares or
Share Termination Delivery Units to Issuer.  If the Required Proceeds exceed the
realized net proceeds from such resale, Issuer shall transfer to Dealer by the
open of the regular trading session on the Exchange on the Scheduled Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a number of additional Shares or
Share Termination Delivery Units, as the case may be, (“Make-whole Shares”) in
an amount that, based on the Relevant Price on the last day of the Resale Period
(as if such day was the “Valuation Date” for purposes of computing such Relevant
Price), has a dollar value equal to the Additional Amount.  The Resale Period
shall continue to enable the sale of the Make-whole Shares in the manner
contemplated by this Section 8(b)(iii).  This provision shall be applied
successively until the Additional Amount is equal to zero, subject to
Section 8(d).

 

(c)           Beneficial Ownership. Notwithstanding anything to the contrary in
the Agreement or this Confirmation, in no event shall Dealer be entitled to
receive, or shall be deemed to receive, any Shares in connection with this
Transaction if, immediately upon giving effect to such receipt of such Shares,
(i) Dealer’s Beneficial Ownership would be equal to or greater than 8.0 % of the
outstanding Shares, (ii) Dealer, or any “affiliate” or “associate” of Dealer,
would be an “interested stockholder” of Issuer, as all such terms are defined in
Section 203 of the Delaware General Corporation Law or (iii) Dealer, Dealer
Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under any federal, state or local (including
non-U.S.) laws, regulations, regulatory orders or organizational documents or
contracts of Issuer that are, in each case, applicable to ownership of Shares
(“Applicable Laws”), owns, beneficially owns, constructively owns, controls,
holds the power to vote or otherwise meets a relevant definition of ownership in
excess of a number of Shares equal to (x) the number of Shares that would give
rise to reporting or registration

 

16

--------------------------------------------------------------------------------


 

obligations or other requirements (including obtaining prior approval by a
local, state, federal or non-U.S. regulator) of a Dealer Person, or could result
in an adverse effect on a Dealer Person, under Applicable Laws, as determined by
Dealer in its reasonable discretion, and with respect to which such requirements
have not been met or the relevant approval has not been received or that would
give rise to any consequences under the constitutive documents of Issuer or any
contract or agreement to which Issuer is a party, in each case minus (y) 1% of
the number of Shares outstanding on the date of determination (each of clause
(i), (ii) and (iii) above, an “Ownership Limitation”). If any delivery owed to
Dealer hereunder is not made, in whole or in part, as a result of an Ownership
Limitation, Dealer’s right to receive such delivery shall not be extinguished
and Issuer shall make such delivery as promptly as practicable after, but in no
event later than one Scheduled Trading Day after, Dealer gives notice to Issuer
that such delivery would not result in any of such Ownership Limitations being
breached.  “Dealer’s Beneficial Ownership” means the “beneficial ownership”
(within the meaning of Section 13 of the Exchange Act and the rules promulgated
thereunder (collectively, “Section 13”)) of Shares, without duplication, by
Dealer, together with any of its affiliates or other person subject to
aggregation with Dealer under Section 13 for purposes of “beneficial ownership”,
or by any “group” (within the meaning of Section 13) of which Dealer is or may
be deemed to be a part (Dealer and any such affiliates, persons and groups,
collectively, “Dealer Group”) (or, to the extent that, as a result of a change
in law, regulation or interpretation after the date hereof, the equivalent
calculation under Section 16 of the Exchange Act and the rules and regulations
thereunder results in a higher number, such number).  Notwithstanding anything
in the Agreement or this Confirmation to the contrary, Dealer (or the affiliate
designated by Dealer pursuant to Section 8(k) below) shall not become the record
or beneficial owner, or otherwise have any rights as a holder, of any Shares
that Dealer (or such affiliate) is not entitled to receive at any time pursuant
to this Section 8(c), until such time as such Shares are delivered pursuant to
this Section 8(c).

 

(d)           Limitations on Settlement by Issuer.  Notwithstanding anything
herein or in the Agreement to the contrary, in no event shall Issuer be required
to deliver Shares in connection with the Transaction in excess of the Capped
Number of Shares (as provided in Annex A to this Confirmation), subject to
adjustment from time to time in accordance with the provisions of this
Confirmation or the Definitions; provided that no such adjustment shall cause
the Capped Number to exceed the Available Shares, other than an adjustment
resulting from actions of Issuer or events within Issuer’s control (the “Capped
Number”).  Issuer represents and warrants to Dealer (which representation and
warranty shall be deemed to be repeated on each day that the Transaction is
outstanding) that the Capped Number is equal to or less than the number of
authorized but unissued Shares of the Issuer that are not reserved for future
issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”).  In the event Issuer shall not have delivered the full
number of Shares otherwise deliverable as a result of this Section 8(d) (the
resulting deficit, the “Deficit Shares”), Issuer shall be continually obligated
to deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent, that
(i) Shares are repurchased, acquired or otherwise received by Issuer or any of
its subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares
previously reserved for issuance in respect of other transactions become no
longer so reserved or (iii) Issuer additionally authorizes any unissued Shares
that are not reserved for other transactions.  Issuer shall promptly  notify
Dealer of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Shares to be delivered) and promptly deliver such Shares thereafter.

 

(e)           Right to Extend.  Dealer may postpone or add, in whole or, other
than in the event Dealer determines in good faith that such extension or
addition resulted solely pursuant to the circumstances set forth in clause
(ii)(y) below and solely with respect to voluntarily adopted policies and
procedures, in part, any Exercise Date or Settlement Date or any other date of
valuation or delivery, with respect to some or all of the relevant Warrants (in
which event the Calculation Agent shall make appropriate adjustments in a
commercially reasonable manner to the Number of Shares to be Delivered with
respect to one or more Components), if Dealer determines, in its good faith,
reasonable discretion (based, in the case of clause (ii) below, on the advice of
counsel), that such extension is reasonably necessary or appropriate (i) to
preserve Dealer’s hedging or hedge unwind activity hereunder in light of
existing liquidity conditions in the cash market, the stock loan market or any
other relevant market (but only if Dealer determines that there is a material
decrease in liquidity relative to Dealer’s expectations as of the Trade Date) or
(ii) to enable Dealer to effect purchases of Shares in connection with its
hedging, hedge unwind or settlement activity hereunder in order to maintain,
establish or unwind a commercially reasonable Hedge Position in connection with
the Transaction, in a manner that would, if Dealer were Issuer or an affiliated
purchaser of Issuer, be in compliance (x) with applicable legal, regulatory or
self-regulatory requirements, or (y) with related policies and procedures
applicable to Dealer (whether or not such requirements, policies or procedures
are imposed by law or have been voluntarily adopted by Dealer) provided that
such

 

17

--------------------------------------------------------------------------------


 

policies and procedures have been adopted by Dealer in good faith and are
generally applicable in similar situations and applied in a non-discriminatory
manner.

 

(f)            Equity Rights.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Issuer’s bankruptcy.  For the avoidance of doubt, the parties agree that the
preceding sentence shall not apply at any time other than during Issuer’s
bankruptcy to any claim arising as a result of a breach by Issuer of any of its
obligations under this Confirmation or the Agreement.  For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Issuer herein under or
pursuant to any other agreement.

 

(g)           Amendments to Equity Definitions.  The following amendments shall
be made to the Equity Definitions:

 

(i)            Section 11.2(a) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
words “a material”; and adding the phrase “or Warrants” at the end of the
sentence.

 

(ii)           The first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
effect on the theoretical value of the relevant Shares or options on the Shares
and, if so, will (i) make appropriate adjustment(s), if any, to any one or more
of:’ and, the portion of such sentence immediately preceding clause (ii) thereof
is hereby amended by deleting the words “diluting or concentrative” and the
words “(provided that no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

 

(iii)          Section 11.2(e)(vii) of the Equity Definitions is hereby amended
by deleting the words “that may have a diluting or concentrative” and replacing
them with “that is the result of a corporate action of the Issuer or any of its
affiliates” and adding the phrase “or Warrants” at the end of the sentence;

 

(iv)          Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of  the ISDA 2002 Master Agreement with
respect to that Issuer.”;

 

(v)           Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
(B) replacing “will lend” with “lends” in subsection (B); and (C) deleting the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in the
amount of the Hedging Shares or” in the penultimate sentence; and

 

(vi)          Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

 

(h)           Transfer and Assignment.  Dealer may transfer or assign its rights
and obligations hereunder and under the Agreement, in whole or in part, at any
time to (x) any affiliate of Dealer or (y) any third party that is a financial
institution (or affiliate thereof) in connection with its corporate equity
derivatives business, in either case, without the consent of the Issuer.  At any
time at which any Ownership Limitation or a Hedging Disruption exists, if
Dealer, in its discretion, is unable to effect a transfer or assignment to a
third party after using its commercially reasonable efforts on pricing terms and
within a time period reasonably acceptable to Dealer such that an Ownership
Limitation or a Hedging Disruption, as the case may be, no longer exists, Dealer
may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that
such Ownership

 

18

--------------------------------------------------------------------------------


 

Limitation or Hedging Disruption, as the case may be, no longer exists.  In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(b) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Issuer shall
be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.

 

(i)            Adjustments.  For the avoidance of doubt, whenever the
Calculation Agent is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Definitions to take into account the effect of an
event, the Calculation Agent shall make such adjustment by reference to the
effect of such event on the Hedging Party, assuming that the Hedging Party
maintains a commercially reasonable hedge position, and taking into account the
requirements under “Calculation Agent” above.

 

(j)            Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Issuer and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Issuer relating to such tax treatment and tax structure.

 

(k)           Designation by Dealer.  Notwithstanding any other provision in
this Confirmation to the contrary requiring or allowing Dealer to purchase,
sell, receive or deliver any Shares or other securities to or from Issuer,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations. 
Dealer shall be discharged of its obligations to Issuer solely to the extent of
any such performance.

 

(l)            Additional Termination Events.  The occurrence of any of the
following shall constitute an Additional Termination Event with respect to which
the Transaction shall be the sole Affected Transaction and Issuer shall be the
sole Affected Party; provided that with respect to any Additional Termination
Event, Dealer may choose to treat part of the Transaction as the sole Affected
Transaction, and, upon the termination of the Affected Transaction, a
Transaction with terms identical to those set forth herein except with a Number
of Warrants equal to the unaffected number of Warrants shall be treated for all
purposes as the Transaction, which shall remain in full force and effect:

 

(i)             Dealer reasonably determines, based on the advice of counsel,
that it is advisable to terminate a portion of the Transaction so that Dealer’s
related hedging activities will comply with applicable securities laws, rules or
regulations or related policies and procedures of Dealer (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer), provided that such policies and procedures have been adopted
by Dealer in good faith and are generally applicable in similar situations and
applied in a non-discriminatory manner, for Dealer to refrain from or decrease
any market activity in connection with the Transaction;

 

(ii)            a “person” or “group” (within the meaning of Section 13(d)(3) of
the Exchange Act), other than Issuer or its wholly owned subsidiaries, has filed
a Schedule TO or any schedule, form or other report under the Exchange Act
disclosing that such person or group has become the direct or indirect
“beneficial owner” (as determined in accordance with Rule 13d-3 under the
Exchange Act) of Issuer’s shares of its common equity representing more than 50%
of the voting power of all of its then-outstanding common equity;

 

(iii)           the consummation of: (1) any sale, lease or other transfer, in
one transaction or a series of transactions, of all or substantially all of the
assets of Issuer and its subsidiaries, taken as a whole, to any person (other
than any subsidiary of such person all of the outstanding capital stock or other
ownership interests of which (other than directors’ qualifying shares) are owned
by such person (a “wholly owned subsidiary”) or one or more wholly owned
subsidiaries of such person); or (2) any transaction or series of related
transactions in connection with which (whether by means of merger,
consolidation, share exchange, combination, reclassification, recapitalization,
acquisition, liquidation or otherwise) all of Issuer’s common stock is exchanged
for, converted into, acquired for, or constitutes solely the right to receive,
other securities, cash or other property;

 

(iv)          the Issuer’s stockholders approve any plan or proposal for the
Issuer’s liquidation or dissolution; or

 

19

--------------------------------------------------------------------------------


 

(v) the Shares cease to be listed on any of The New York Stock Exchange, The
NASDAQ Global Market or The NASDAQ Global Select Market (or any of their
respective successors).

 

Notwithstanding the foregoing, a transaction set forth in clause (ii) or
(iii) above will not constitute an Additional Termination Event if at least 90%
of the consideration received or to be received by the holders of the Shares
(excluding cash payments for fractional shares or pursuant to dissenters’
rights) in connection with such transaction or event or such other transaction
otherwise constituting an Additional Termination Event under clause (iii) above
consists of shares of common stock listed (or depository receipts representing
shares of common stock, which depository receipts are listed) on any of the New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or any of their respective successors), or will be so listed when issued or
exchanged in connection with such transaction or event.

 

(m)          No Netting and Set-off.  Each party waives any and all rights it
may have to set off obligations arising under the Agreement and the Transaction
against other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

 

(n)           Early Unwind.  In the event the sale by Issuer of the “Initial
Securities” (as defined under the Purchase Agreement) is not consummated with
the Initial Purchasers (as defined in the Purchase Agreement) pursuant to the
Purchase Agreement (the “Purchase Agreement”) dated as of March 14, 2018 between
Issuer and Dealer, as representative of the Initial Purchasers party thereto for
any reason by 9:00 A.M. (New York City time) on the third business day after the
Trade Date (or such later date as agreed upon by the parties, which in no event
shall be later than ten business days after such third business day) (such third
business day or such later date being the “Early Unwind Date”), the Transaction
shall automatically terminate (the “Early Unwind”), on the Early Unwind Date,
and the Transaction and all of the respective rights and obligations of Dealer
and Issuer thereunder shall be cancelled and terminated.  Following such
termination and cancellation, each party shall be released and discharged by the
other party from and agrees not to make any claim against the other party with
respect to any obligations or liabilities of either party arising out of and to
be performed in connection with the Transaction either prior to or after the
Early Unwind Date.  Dealer and Issuer represent and acknowledge to the other
that upon an Early Unwind, all obligations with respect to the Transaction shall
be deemed fully and finally discharged.

 

(o)           Wall Street Transparency and Accountability Act of 2010.  The
parties hereby agree that none of (v) Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), (w) any similar legal
certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (x) the enactment of WSTAA or any
regulation under the WSTAA, (y) any requirement under WSTAA nor (z) an amendment
made by WSTAA, shall limit or otherwise impair either party’s rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, Loss of Stock Borrow, Increased Cost of
Stock Borrow, an Excess Ownership Position or Illegality (as defined in the
Agreement)).

 

(p)           Tax Matters.

 

(i)            Withholding Tax imposed on payments to non-US counterparties
under the United States Foreign Account Tax Compliance Act.  “Tax” and
“Indemnifiable Tax”, each as defined in Section 14 of the Agreement, shall not
include any U.S. federal withholding tax imposed or collected pursuant to
Sections 1471 through 1474 of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”), any current or future regulations or official interpretations
thereof, any agreement entered into pursuant to Section 1471(b) of the Code, or
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

(ii)           HIRE Act.  “Tax” and “Indemnifiable Tax”, each as defined in
Section 14 of the Agreement, shall not include any tax imposed on payments
treated as dividends from sources within the United States under
Section 871(m) of the Code or any regulations issued thereunder.

 

20

--------------------------------------------------------------------------------


 

(iii)          Tax documentation. Issuer shall provide to Dealer a valid U.S.
Internal Revenue Service Form W-9, or any successor thereto, (i) on or before
the date of execution of this Confirmation and (ii) promptly upon learning that
any such tax form previously provided by Issuer has become obsolete or
incorrect.  Additionally, Issuer shall, promptly upon request by Dealer, provide
such other tax forms and documents requested by Dealer.

 

(iv)          Tax Representations.  Issuer is a corporation for U.S. federal
income tax purposes and is organized under the laws of the State of Delaware. 
Issuer is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of
United States Treasury Regulations) for U.S. federal income tax purposes and an
exempt recipient under Treasury Regulation Section 1.6049-4(c)(1)(ii).

 

(q)           Waiver of Trial by Jury.  EACH OF ISSUER AND BUYER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

(r)            Governing Law; Jurisdiction.  THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

(s)            Notice of Certain Other Events.

 

(i)            Issuer covenants and agrees that promptly following the public
announcement of the results of any election by the holders of Shares with
respect to the consideration due upon consummation of any Merger Event, Issuer
shall give Dealer written notice of (x) the weighted average of the types and
amounts of consideration that holders of Shares have elected to receive upon
consummation of such Merger Event or (y) if no holders of Shares affirmatively
make such election, the types and amounts of consideration actually received by
holders of Shares (the date of such notification, the “Consideration
Notification Date”); provided that in no event shall the Consideration
Notification Date be later than the date on which such Merger Event is
consummated; and

 

(ii)           promptly following the announcement of the consummation of any
Merger Event, Potential Adjustment Event or Tender Offer, Issuer shall give
Dealer notice of such announcement.

 

[Signature Page Follows]

 

21

--------------------------------------------------------------------------------


 

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Dealer.

 

 

Yours faithfully,

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Christopher A. Hutmaker

 

 

Name: Christopher A. Hutmaker

 

 

Title: Managing Director

 

Agreed and Accepted By:

 

SUPERNUS PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Jack A. Khattar

 

 

 

Name: Jack A. Khattar

 

 

Title: Managing Director

 

 

22

--------------------------------------------------------------------------------


 

Annex A

 

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

 

Number of Warrants

 

Expiration Date

1.

 

17,697

 

July 5, 2023

2.

 

17,697

 

July 6, 2023

3.

 

17,697

 

July 7, 2023

4.

 

17,697

 

July 10, 2023

5.

 

17,697

 

July 11, 2023

6.

 

17,697

 

July 12, 2023

7.

 

17,697

 

July 13, 2023

8.

 

17,697

 

July 14, 2023

9.

 

17,697

 

July 17, 2023

10.

 

17,697

 

July 18, 2023

11.

 

17,697

 

July 19, 2023

12.

 

17,697

 

July 20, 2023

13.

 

17,697

 

July 21, 2023

14.

 

17,697

 

July 24, 2023

15.

 

17,697

 

July 25, 2023

16.

 

17,697

 

July 26, 2023

17.

 

17,697

 

July 27, 2023

18.

 

17,697

 

July 28, 2023

19.

 

17,697

 

July 31, 2023

20.

 

17,697

 

August 1, 2023

21.

 

17,697

 

August 2, 2023

22.

 

17,697

 

August 3, 2023

23.

 

17,697

 

August 4, 2023

24.

 

17,697

 

August 7, 2023

25.

 

17,697

 

August 8, 2023

26.

 

17,697

 

August 9, 2023

27.

 

17,697

 

August 10, 2023

28.

 

17,697

 

August 11, 2023

29.

 

17,697

 

August 14, 2023

30.

 

17,697

 

August 15, 2023

31.

 

17,697

 

August 16, 2023

32.

 

17,697

 

August 17, 2023

33.

 

17,697

 

August 18, 2023

34.

 

17,697

 

August 21, 2023

35.

 

17,697

 

August 22, 2023

36.

 

17,697

 

August 23, 2023

37.

 

17,697

 

August 24, 2023

38.

 

17,697

 

August 25, 2023

39.

 

17,697

 

August 28, 2023

40.

 

17,697

 

August 29, 2023

41.

 

17,697

 

August 30, 2023

42.

 

17,697

 

August 31, 2023

43.

 

17,697

 

September 1, 2023

44.

 

17,697

 

September 5, 2023

45.

 

17,697

 

September 6, 2023

46.

 

17,697

 

September 7, 2023

47.

 

17,697

 

September 8, 2023

48.

 

17,697

 

September 11, 2023

49.

 

17,697

 

September 12, 2023

50.

 

17,697

 

September 13, 2023

51.

 

17,697

 

September 14, 2023

 

23

--------------------------------------------------------------------------------


 

52.

 

17,697

 

September 15, 2023

53.

 

17,697

 

September 18, 2023

54.

 

17,697

 

September 19, 2023

55.

 

17,697

 

September 20, 2023

56.

 

17,697

 

September 21, 2023

57.

 

17,697

 

September 22, 2023

58.

 

17,697

 

September 25, 2023

59.

 

17,697

 

September 26, 2023

60.

 

17,697

 

September 27, 2023

61.

 

17,697

 

September 28, 2023

62.

 

17,697

 

September 29, 2023

63.

 

17,697

 

October 2, 2023

64.

 

17,697

 

October 3, 2023

65.

 

17,697

 

October 4, 2023

66.

 

17,697

 

October 5, 2023

67.

 

17,697

 

October 6, 2023

68.

 

17,697

 

October 9, 2023

69.

 

17,697

 

October 10, 2023

70.

 

17,697

 

October 11, 2023

71.

 

17,697

 

October 12, 2023

72.

 

17,697

 

October 13, 2023

73.

 

17,697

 

October 16, 2023

74.

 

17,697

 

October 17, 2023

75.

 

17,697

 

October 18, 2023

76.

 

17,697

 

October 19, 2023

77.

 

17,697

 

October 20, 2023

78.

 

17,698

 

October 23, 2023

79.

 

17,698

 

October 24, 2023

80.

 

17,698

 

October 25, 2023

81.

 

17,698

 

October 26, 2023

82.

 

17,698

 

October 27, 2023

83.

 

17,698

 

October 30, 2023

84.

 

17,698

 

October 31, 2023

85.

 

17,698

 

November 1, 2023

86.

 

17,698

 

November 2, 2023

87.

 

17,698

 

November 3, 2023

88.

 

17,698

 

November 6, 2023

89.

 

17,698

 

November 7, 2023

90.

 

17,698

 

November 8, 2023

91.

 

17,698

 

November 9, 2023

92.

 

17,698

 

November 10, 2023

93.

 

17,698

 

November 13, 2023

94.

 

17,698

 

November 14, 2023

95.

 

17,698

 

November 15, 2023

96.

 

17,698

 

November 16, 2023

97.

 

17,698

 

November 17, 2023

98.

 

17,698

 

November 20, 2023

99.

 

17,698

 

November 21, 2023

100.

 

17,698

 

November 22, 2023

 

Strike Price:

USD 80.9063

 

 

Premium:

USD 17,136,000

 

24

--------------------------------------------------------------------------------


 

Final Disruption Date:

December 6, 2023

 

 

Maximum Stock Loan Rate:

200 basis points

 

 

Initial Stock Loan Rate:

Prior to April 2, 2023, zero basis points, and thereafter, 25 basis points

 

 

Capped Number of Shares:

3,318,231

 

25

--------------------------------------------------------------------------------